Citation Nr: 1035374	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder.

2. Entitlement to service connection for right shoulder disorder.

3. Entitlement to service connection for a right ankle disorder.

4. Entitlement to service connection for a left ankle disorder.

5. Entitlement to service connection for a thoracolumbar spine 
disorder. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.  At this hearing, the Veteran 
submitted additional evidence consisting of private treatment 
records dated.  See 38 C.F.R. § 20.1304 (2009).  The Board notes 
that the Veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board may 
properly consider such evidence in rendering its decision.

The issue of entitlement to service connection for a left ankle 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  





FINDINGS OF FACT

1.  The preponderance of the competent evidence does not 
demonstrate a currently diagnosed disorder of the right ankle. 

2. Degenerative disc disease of the cervical spine is 
etiologically related to the Veteran's active duty military 
service. 
3. Degenerative joint disease of the right shoulder is 
etiologically related to the Veteran's active duty military 
service. 

4. A thoracolumbar spine disorder was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to any 
disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. A right ankle disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2. Degenerative disc disease of the cervical spine was incurred 
in the Veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3. Degenerative joint disease of the right shoulder was incurred 
in the Veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4. A thoracolumbar spine disorder was not incurred in or 
aggravated by the Veteran's active duty military service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for 
cervical spine and right shoulder disabilities is a full grant of 
the benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and the implementing regulations as to those claims.  

With respect to the Veteran's right ankle and thoracolumbar spine 
claims, the VCAA imposes certain duties upon VA to notify the 
claimant of the shared obligations of the claimant and VA in 
developing his or her claim and to assist the claimant by making 
reasonable efforts to obtain relevant evidence in support of the 
claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in August 2006, prior to the initial unfavorable AOJ 
decision issued in January 2007.
 
The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such evidence 
for consideration.  This letter also advised him of the evidence 
necessary to substantiate disability ratings and effective dates.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication of 
his claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, and private medical records were reviewed by both the 
AOJ and the Board in connection with adjudication of his claims. 
The Veteran has not identified any additional, relevant treatment 
records the Board needs to obtain for an equitable adjudication 
of the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to decide 
the claim.  In this case, the Board finds that a current VA 
examination to determine whether the Veteran has a right ankle or 
thoracolumbar spine disorder as a result of his military service 
is not necessary to decide the claims.  Any current medical 
opinion linking such disability to the Veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the Veteran over a decade following his discharge 
from service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to a thoracolumbar spine 
disorder in service and a right ankle disorder presently, there 
is no competent basis upon which to conclude that the Veteran has 
current disabilities that are related to service.  In addition, 
no competent medical evidence suggesting such causal connection 
has been submitted or identified by the Veteran.  Thus, the Board 
concludes that an examination is not necessary as there is 
sufficient medical evidence upon which the Board may base its 
decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished through 
statutory presumption or through affirmative evidence that shows 
inception or aggravation during service, or that otherwise 
indicates a direct relationship between service and the current 
disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his current disorders of the neck, 
spine, right shoulder, and bilateral ankles are related to 
injuries he sustained in service.  Therefore, he contends that 
service connection is warranted for these disabilities.  

Initially, the Board observes that the Veteran has current 
diagnoses of disabilities of the neck, spine, right shoulder, and 
left ankle.  In this regard, the Board notes that various MRI 
studies in the claims file show abnormalities of the cervical 
spine, lumbar spine, right shoulder, and left ankle.  Diagnosed 
disorders include degenerative disc disease of the cervical and 
lumbar spine, and degenerative joint disease of the right 
shoulder.

However the record fails to demonstrate that the Veteran has a 
diagnosed disorder of the right ankle.  In this regard, the Board 
observes that a March 2007 right ankle X-ray was negative for 
abnormality, and an April 2007 private treatment record reflects 
a normal clinical examination of the right ankle.  The Board 
acknowledges the April 2009 and February 2010 letters from Dr. KL 
that refer to disorders of the ankles, but she does not specify 
any disorder of the right ankle, or discuss the right ankle in 
any detail.  Further, the Board observes that DR. KL is one of 
the Veteran's treating physicians at the VA Medical Center, but 
these records refer to ankle arthralgia as a medical problem, but 
do not specify the ankle.  Moreover, the Board observes that 
"arthralgia" is a medical term for pain.  Dorland's Illustrated 
Medical Dictionary, p. 149 (30th ed. 2003). 

Therefore, the only competent diagnosis assigned to the Veteran's 
current right ankle complaints is pain.  The Board has considered 
the Veteran's statements with regard to his claimed disability 
and acknowledges that he can attest to factual matters of which 
he had first-hand knowledge, e.g., right ankle pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not 
competent to assign a diagnosis to his symptoms.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Pain alone is not a disability and without 
a diagnosed or identifiable underlying malady or condition, 
cannot be service-connected.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Thus, the Veteran does not meet the 
criterion of having a current right ankle disability.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
the Board concludes that it is less likely as not that the 
Veteran has currently diagnosed right ankle disorder.  

Service treatment records reflect complaint, treatment, or 
diagnosis related to the neck and right shoulder.  With regard to 
a relationship between the Veteran's military service and his 
currently diagnosed disorders, the Board determines that the 
weight of the evidence is in favor of the Veteran's claims with 
regard to the Veteran's neck and right shoulder claims.  There 
are six conflicting medical opinions of record.  The Board must 
determine, as a question of fact, both the weight and credibility 
of the evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  

First, in support of the Veteran's claims, the Board again 
acknowledges the April 2009 and February 2010 letters from Dr. 
KL.  In these letters, Dr. KL indicates that she reviewed the 
Veteran's service treatment records and current medical records 
and that it is her opinion that his problems with his neck, both 
ankles, and right shoulder pain are more likely than not started 
on active duty and continue to be a problem today.  

Additionally, an April 2008 letter from Dr. RLC reports that he 
reviewed the Veteran's service treatment records and his Wichita 
Mountain Medical private treatment records.  Dr. RLC then opined 
that it is more likely than not that the Veteran's neck and right 
shoulder problems started on active duty and continue to be a 
problem today. 

Further, the Veteran's chiropractor, Dr. PH, provided an opinion 
in July 2009 in which he stated that he reviewed the service 
treatment records and MRI of the neck and right shoulder.  He 
offered an opinion that the Veteran's neck and right shoulder 
problems started on active duty and that he continued to have 
symptoms in the present. 

In contrast, there are two VA examinations of record, dated in 
November 2008 and May 2009 that offer conflicting opinions.  The 
January 2008 examination is relevant to the neck and right 
shoulder.  After examining the Veteran and reviewing the claims 
file, the examiner cited specific relevant records from the 
Veteran's service treatment records and his post-service 
treatment records.  She then opined that the Veteran had no 
complaints with regard to his right shoulder or neck between 1993 
and his discharge from service in 1996 and that post-service 
there were no documented complaints until 2001.  However, the 
examiner was incorrect.  Specifically, there is a March 1996 
service treatment record that clearly reports complaints and 
examination related to the right shoulder and neck.  Accordingly, 
the Board finds that the January 2008 VA examination lacks 
probative weight.  

Therefore, the Board concludes that the competent and probative 
evidence is in favor of the Veteran's claims for service 
connection for a neck and right shoulder disability.  Service 
connection for degenerative disc disease of the cervical spine 
and degenerative joint disease of the right shoulder is granted. 

Finally, as for the Veteran's claim for service connection for a 
thoracolumbar spine disorder, the Board finds that the competent 
evidence is against a relationship between the Veteran's 
currently diagnosed disorder and his military service.  Private 
treatment records show a diagnosis of early disc disease of the 
lumbar spine in June 2001.  However, there is no competent 
evidence of a diagnosis of arthritis within one year of discharge 
in October 1996.  38 C.F.R. § 3.309.  There is also no competent 
evidence of a direct relationship between the degenerative disc 
disease and the Veteran's military service.  

The Board acknowledges the Veteran's reports of injuring his 
lumbar spine during service at the same time he injured his neck.  
He testified that he was put in traction for his back in May 1993 
and underwent physical therapy at that time.  The Board may not 
discount the Veteran's assertions merely because he is an 
interested party.  See Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Nor may the Board determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence; rather, the Board must consider the credibility 
of the lay evidence in and of itself.  Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  However, in this case, even though there is a 
detailed report of physical therapy for the Veteran's right 
shoulder and neck for May 1993, there is no mention of the 
Veteran's lumbar spine or traction.  The Board simply finds it 
unlikely that the physical therapist when keeping detailed 
records with regard to the physical therapy session would fail to 
discuss complaints and treatment for the lumbar spine, 
particularly when the treatment involved traction.  Moreover, the 
veteran did not seek treatment for his thoracolumbar lumbar spine 
until 2001, and an August 2001 private treatment record states 
that the Veteran had had neck and right shoulder pain for six 
years, but that the low back pain was of relatively early onset.  
Finally, the Board observes that, although the Veteran has 
submitted multiple opinions related to the etiology of his 
claimed neck, right shoulder, and ankle disorder, no competent 
medical professional has offered any opinion with regard to the 
etiology of his current lumbar spine disorder.  Therefore, the 
Board finds the Veteran's accounting of his in-service injury and 
treatment for the lumbar spine and relationship between such 
treatment and his current disorder to not be credible.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent and probative 
evidence in favor of the Veteran's claim for service connection 
for a thoracolumbar spine disorder, the preponderance of the 
evidence is against the claim.  Therefore, the benefit of the 
doubt doctrine is not applicable to this issue, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for degenerative disc disease of the cervical 
spine is granted. 

Service connection for degenerative joint disease of the right 
shoulder is granted. 

Service connection for a right ankle disorder is denied. 

Service connection for a thoracolumbar spine disorder is denied. 


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with regard to the Veteran's claim for 
service connection for a left ankle.  Specifically, the Board 
determines that the Veteran should be afforded another VA 
examination for this claim.

The Board notes that there are several relevant opinions of 
record.  The May 2009 VA examination was relevant to the left 
ankle claim only.  The examiner reviewed the claims file and 
examined the Veteran.  She diagnosed chronic left ankle strain.  
She noted that the Veteran sought treatment for a left ankle 
sprain in 1990 and 1991 while in service, but that the next 
record of complaints with regard to the left ankle were not until 
2007.  She then concluded that it is less likely than not that 
the current left ankle disorder is less likely than not related 
to his military service left ankle sprain because of the lack of 
chronicity of the disorder.  However, she failed to address 
whether the osseous abnormalities found in the March 2007 X-ray 
of the left ankle could be related to the left ankle sprain in 
service.  As indicated, VA regulations that direct service 
connection may be granted based on chronicity or continuity of 
symptoms, but that service connection may also be based on a 
nexus between and in-service injury and a current disability, 
regardless of such continuity.  Since the VA examiner failed to 
fully address the question of direct service connection, the 
Board finds the opinion inadequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Further, in support of the Veteran's claim are the April 2009 and 
February 2010 letters from Dr. KL.  However, Dr, KL refers only 
to problems with the Veteran's left ankle, and the Board notes 
that the only diagnosis in the records of Dr. KL is arthralgia, 
which as discussed above, does not constitute a disability.  
Thus, the Board finds that the record lacks an adequate opinion 
that considers all current medical findings with respect to the 
Veteran's left ankle and offers a complete opinion with rationale 
with respect to each diagnosable disorder present in the 
Veteran's left ankle.  Therefore, the Board concludes that 
another VA examination is necessary with regard to this claim. 

Accordingly, the case is remanded for the following action:

1.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed left ankle 
disorder.  The claims file should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any left 
ankle disorder exhibited by the 
Veteran currently, i.e., at the time 
he filed his claim in September 2006 
to the present, is related to his 
documented left ankle injury in 
service or is otherwise directly 
related to his military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner is 
advised that continuity of symptomatology 
is a consideration in forming the opinion, 
but that such chronicity is not required 
for a service connection to be made.  The 
examiner should also state what sources 
were consulted in forming the opinion.  

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
February 2010 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative should 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


